Citation Nr: 1452093	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to December 24, 2013, and in excess of 20 percent as of December 24, 2013, for a right knee disability.

2. Entitlement to an initial rating in excess of 10 percent prior to December 24, 2013, and in excess of 20 percent as of December 24, 2013, for a left knee disability.

3. Entitlement to an initial compensable rating for right knee surgical scar.

4. Entitlement to an initial compensable rating for left knee surgical scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to June 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for right and left knee disabilities, including residual surgical scars, and assigned each a 0 percent rating, effective July 1, 2006.  A March 2008 rating decision increased the rating for each knee disability to 10 percent, effective the date of service connection.

A December 2011 Board decision denied ratings in excess of 10 percent each for the right and left knee disabilities.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion for remand, in a March 2013 Order, the Court remanded that Board decision for further proceedings consistent with the joint motion.  In October 2013, the Board remanded the case to the Agency of Original Jurisdiction.  

A May 2014 rating decision separately rated the surgical scars associated with the knee disabilities and assigned each a 0 percent rating, effective July 24, 2008.  That rating decision also increased the ratings for the knee disabilities to 20 percent each effective December 24, 2013.  However, as those actions do not represent a total grant of benefits sought on appeal, the claims for increase for the knee disabilities and knee scars remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).




REMAND

In the October 2013 remand, the Board requested that the Veteran undergo a VA examination to obtain a complete picture of his knee disabilities, specifically, to address the rating criteria under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  The Board observed that there was no medical evidence of record that explicitly addressed those rating criteria and asked the examiner to state whether either of the knee disabilities had resulted in recurrent subluxation or lateral instability; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; or symptomatic removal of semilunar cartilage at any time since the July 1, 2006, effective date of service connection. 

At a December 2013 VA examination, while the examiner reported the Veteran's current symptoms, the examiner did not address the presence or absence of any of the above symptoms at any time prior to the examination.  The AOJ thus requested an addendum.  In a September 2014 addendum, the examiner noted that there were no records pertaining to the Veteran's knees past March 2006, reiterated the symptoms found on the December 2013 examination, and stated there was no history of instability or subluxation.

While the Board acknowledges the examiner's report and addendum, they do not fully address the questions posed by the Board.  The Board also notes that private medical records pertinent to the Veteran's knee disabilities were added to the claims file after the VA examination.  Thus, the Veteran should be provided another examination to address the requested information.  Stegall v. West, 11 Vet. App. 268 (1998).

The record contains private medical records dated through October 2013.  The Veteran should be asked to identify or submit any additional pertinent private medical records since that time.  

Also, a May 2014 rating decision rated the knee disabilities by analogy under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, effective July 1, 2006.  Previously, the disabilities had been rated under Diagnostic Code 5010 for arthritis due to trauma and then by analogy under Diagnostic Code 5260 for limitation of knee flexion.  The Court requested consideration of separate ratings under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, in addition to the then existing ratings under Diagnostic Code 5260.  The Board observes that separate compensable ratings may be assigned under Diagnostic Code 5258 or 5259 for cartilage impairment, and Diagnostic Code 5010, 5260, or 5261 for limitation of motion, but only where a compensable level of disability is shown under each diagnostic code.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  Thus, in this case, the Agency of Original Jurisdiction should consider whether separate ratings are warranted under Diagnostic Code 5258 or 5259 and Diagnostic Code 5260.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify or submit any additional pertinent private medical records since October 2013.  Attempt to obtain any identified records.  

2. Then, schedule the Veteran for an examination with an examiner who has not previously examined him.  For each knee disability, the examiner should indicate whether, at any point since the July 1, 2006, effective date of service connection, the disability had resulted in dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; or symptomatic removal of semilunar cartilage.  For each set of symptoms found, the examiner should describe the severity.  The examiner should consider the surgical reports in the service medical records, August 2006 and November 2009 VA examination reports, and any private medical records received after the December 2013 VA examination.  The examiner should provide a complete rationale for all conclusions.  

3. Then, readjudicate the claims, with consideration of whether the assignment of separate ratings under Diagnostic Code 5258 or 5259 and Diagnostic Code 5260 is appropriate.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

